UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1395



HILDA M. ELEZOVIC,

                                              Plaintiff - Appellant,

          versus


GORDON R. ENGLAND, Secretary, Department of
the Navy,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-3649-PJM)


Submitted:   August 30, 2006            Decided:   September 15, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Michael J. Snider, Ari Taragin, SNIDER & ASSOCIATES, L.L.C.,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Kristine L. Sendek-Smith, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hilda M. Elezovic appeals the district court’s orders

granting summary judgment in favor of her employer and denying her

motion filed pursuant to Fed. R. Civ. P. 60(b), in this employment

discrimination action.          We affirm in part and dismiss in part.

           Elezovic alleged that her employer discriminated against

her on the basis of her race and national origin and retaliated

against her for engaging in protected activities.                            Elezovic’s

employer filed a motion for summary judgment, and, after receiving

numerous extensions of time to obtain new counsel and file a

response, Elezovic did not file a response.                         The district court

granted summary judgment in the employer’s favor, finding that some

of Elezovic’s claims were either unexhausted or untimely filed with

the agency.          In any event, the district court concluded that

Elezovic failed to state a prima facie case of discrimination and

that,   even    if    she    had,   her   employer    proffered         a   legitimate,

nondiscriminatory reason for its actions.                  Elezovic then filed a

Rule 60(b) motion, asserting that she failed to respond due to the

negligence of her attorney, Lisa Lyons Ward.                        The district court

denied Elezovic’s Rule 60(b) motion.

           On appeal, Elezovic raises two issues: (1) “[w]hether the

District   Court      erred    in   denying       [her]   Rule       60B    Motion”   and

(2)   “[w]hether      the    District     Court    erred       in    entering   summary

judgment       in    favor     of    Defendant[]          on        [her]    claims    of


                                          - 2 -
discrimination.”   (Appellant’s Br. at 2).       With regard to the

second issue, Elezovic presented no argument in her opening brief

challenging the grounds on which the district court relied in

granting summary judgment.   We find that her failure to develop

such argument amounts to an abandonment of those issues on appeal.

Fed. R. App. P. 28(a)(9)(A) (“[T]he argument . . . must contain

. . . appellant’s contentions and the reasons for them, with

citations to the authorities and parts of the record on which the

appellant relies[.]”); Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999) (“Failure to comply with the specific

dictates of [Rule 28] with respect to a particular claim triggers

abandonment of that claim on appeal.”).       To the extent Elezovic

asserts that the district court erred by not further extending the

time for her to respond, we find no abuse of discretion.         See

Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995) (stating

standard of review).   Accordingly, we affirm the district court’s

order granting summary judgment in favor of Elezovic’s employer.

          Turning to Elezovic’s challenge to the district court’s

order denying Rule 60(b) relief, we dismiss this portion of the

appeal for lack of jurisdiction.       When the United States or its

officer or agency is a party, the notice of appeal must be filed no

more than sixty days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5), or


                               - 3 -
reopens the appeal period under Fed. R. App. P. 4(a)(6).       This

appeal period is “mandatory and jurisdictional.”   Browder v. Dir.,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s order denying Rule 60(b) relief was

entered on the docket on January 12, 2006.   Elezovic, however, did

not file a notice of appeal from that order, nor did she amend her

previously filed notice of appeal. Because Elezovic failed to file

a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss this portion of the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                           AFFIRMED IN PART AND DISMISSED IN PART




                              - 4 -